Citation Nr: 1235646	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
	Law Offices of Carpenter Chartered


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, denied the Veteran's claims of entitlement to service connection for residuals of blunt head trauma and depression.   

In December 2005, the Board issued a decision which denied service connection for these claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.  In June 2008, the Board issued a decision denying service connection for blunt head trauma and depression.  The Veteran appealed this decision to the Court.  In May 2010, the Court issued a memorandum decision which vacated and remanded the Veteran's claim.  In a February 2011 remand, the Board instructed that the RO to conduct certain evidentiary development, to include VA examination.  The case is now before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets remanding this case another time; however, such is necessary for proper evidentiary development of the Veteran's claims. 

As was noted in the Introduction, the Board remanded the Veteran's claims for service connection for TBI and depression in February 2011 for further procedural and evidentiary development.  In the February 2011 remand, the Board indicated that the Veteran should be afforded VA examinations for residuals of blunt head trauma and depression.  The Veteran essentially claims that his current TBI and depression were caused by blunt trauma to the head as a result of boxing during service.   See the Board's February 2011 decision, page 2; see also, Veteran's affidavit dated in November 2010.

In particular, the Veteran asserted in a May 2003 statement that he boxed on his ship's boxing team while in the military and was a sparring partner for a boxer that was a member of the all-Navy boxing team.  He asserted that he was hit hard on several occasions.  In a June 2003 statement, the Veteran indicated that he was knocked out several times and knocked down several times while boxing.  He further contended that his physician informed him that his current depression was initially caused from blunt trauma to the head which the Veteran did not realized was caused from boxing in the military.  He recalls being sent to sick bay and checked out by the hospital corpsmen.  No concussion was found.

With regard to his current medical disorder, the claims file contains a May 2002 VA treatment record, in which the Veteran endorsed a history consistent with concussive head injury and stated that he worked as a sparring partner for another boxer in his twenties.  His physician explained to the Veteran the possible connection of sequential concussive head injury and irritability, impulsivity, and depression later in life.  Additionally, the claims file contains a January 2003 VA medical record, in which this same examiner diagnosed the Veteran with depressive disorder, not otherwise specified, which is probably secondary to head injury with past boxing experience.  The claims file also contains an April 2003 VA medical record, in which the Veteran was noted as being seen by this same examiner for diagnoses of depression, not otherwise specified, versus affective disorder, secondary to medical disease (past head injury, blunt trauma to the head).  

The Veteran was provided two VA examinations in February 2012.  One examination was for TBI and one was for mental disorders.  The same examiner conducted both examinations.  The Veteran provided an affidavit describing his boxing experience during service to the examiner.  The examiner acknowledged receipt of this affidavit in the mental disorder report.  Also, in the mental disorder report, the examiner provided an opinion that the Veteran's current diagnosis of depression was less likely than not related to blunt head trauma.  The examiner notes that the Veteran reported blunt head trauma from boxing 6 months to one year in 1979 to 1980.  

In the section entitled "Comments on Initial Injury and Severity" of the TBI examination report, the examiner stated that there was no injury documented in the service treatment records or in VISTA.  In the February 2012 TBI addendum opinion report, the examiner again states that there was no sign of TBI in the military and no diagnosis of TBI in military records or VISTA medical records.  The examiner concluded that there was no diagnosis of TBI or residuals.  Although the examiner acknowledged that the Veteran boxed during service in the mental disorder examination report, he does not provide any discussion of the effect, if any, boxing in service had on the Veteran's possible TBI (including the Veteran's statements that he was hit several times during service and loss consciousness).  The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  Given the nature of boxing, and the Veteran's reports of being struck repeatedly in the head while boxing and losing consciousness several times, the Board finds that an addendum opinion is needed that reconciles the Veteran's credible statements regarding boxing during service and the examiner's opinion that there was no evidence of a TBI.

The Veteran was also provided a VA Mental Disorders VA examination in February 2012.  The examiner opined that it was less likely than not that his current depression was proximately due to or result of blunt head trauma.  The examiner did not provide a rationale for this opinion.  The examiner further concluded that it was less likely than not that his depression was related to, caused or aggravated by his military service as he reported depression beginning around August 1998 following surgery to his right knee which documentation supported.  The Board finds that an addendum opinion is also needed on this issue so that the examiner can provide a rationale of why the examiner found that the Veteran's current depression was less likely than not caused or aggravated by blunt trauma to the head.

Furthermore, the Veteran has complained of symptoms he believes are a result of blunt trauma to his head.  In May 2002, a VA psychiatrist diagnosed the Veteran with affective disorder (depression, anxiety and irritability) secondary to medical problems and past concussive head injury incurred as a boxer in his twenties.  The February 2012 Mental Disorders examiner should specifically comment on whether the Veteran's depression, anxiety and irritability are related to the Veteran having boxed during service.   The Board acknowledges that in the February 2012 VA TBI examiner's report, the examiner concluded that irritability was due to paranoid ideation, but the Board finds that further clarification is needed as to whether the Veteran's reported symptoms of depression, anxiety, irritability, and impulsivity are caused or aggravated to the Veteran having boxed during service. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Appeals Management Center (AMC)/RO should then send the Veteran's claims folder back to the February 2012 TBI VA examiner so that an Addendum can be created which includes an opinion which takes into account and reconciles the Veteran's reports of boxing during service, including reports of being hit hard several times and being knocked out.   

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

The claims folder, to include a copy of this entire Remand, should be made available to the examiner and the examination report should reflect that the claims folder was reviewed.  A complete rationale for any opinion expressed and conclusion reached should be set forth, and any contradictory evidence must be addressed.  

If the February 2012 VA TBI examiner is unavailable or unwilling to provide an Addendum report, a medical opinion with supporting rationale should be obtained from another qualified medical professional.  

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder. 

3.  The Appeals Management Center (AMC)/RO should then send the Veteran's claims folder back to the February 2012 Mental Disorders VA examiner so that an Addendum can be created which includes an opinion as to whether it is at least as likely as not the Veteran's irritability, depression, anxiety and impulsivity are caused by or aggravated by the Veteran having boxed during his military service (including being hit hard several times and being knocked out).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

The claims folder, to include a copy of this entire Remand, should be made available to the examiner and the examination report should reflect that the claims folder was reviewed.  A complete rationale for any opinion expressed and conclusion reached should be set forth, and any contradictory evidence must be addressed.  

If the February 2012 VA Mental Disorders examiner is unavailable or unwilling to provide an Addendum report, a medical opinion with supporting rationale should be obtained from another qualified medical professional.  

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC/RO should readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, the AMC/RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

